Order entered October 23, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01143-CR

                     APRIL MICHELLE FLOYD, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee

                    On Appeal from the County Court at Law
                            Rockwall County, Texas
                       Trial Court Cause No. CR18-0971

                                     ORDER

        Before the Court is appellant’s October 21, 2020 motion for additional time
to file her pro se response to the Anders brief filed on May 21, 2020. We GRANT
appellant’s pro se motion and ORDER her pro se response due on November 20,
2020.
        We DIRECT the Clerk to send a copy of this order to appellant at the
address on file with the Court.



                                              /s/   LANA MYERS
                                                    JUSTICE